GRAY, J.
The defendant was charegd with keeping a gambling house, and was found guilty by the jury, and sentenced to pay a fine of $500. Upon appeal from the judgment of conviction, it was reversed on the facts by the general term, and the discharge of the prisoner ordered. The people then appealed to this court. The appeal, however should be dismissed. The power to review the facts ended with the action of the general term, and they have exercised it by ordering a reversal of the conviction, placing their order expressly upon the facts, and not upon the law. The appeal presents no exception, and this court, sitting only for the correction of errors of law, is not required further to review the questions of fact. The appeal should be dismissed.
All concur.
Appeal dismissed.